DETAILED ACTION
This action is in reply to papers filed 6/3/2022.  Claims 48-73 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
 
    Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180230488A1, published 8/16/2018.

                                                           Applicant’s Arguments 
The arguments in the June 3, 2022 response will be addressed to the extent that they apply to current rejection(s). 

                                                     RULE 1.132 DECLARATION
Evidence presented in the 'Hinderer Declaration' will be addressed following the prior art rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1

Claim(s) 48, 51, 53 and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of  Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited).

Wadsworth et al. teach GLP-1 (7-37) is a single chain glycoprotein which is insulinotropic and is secreted into the blood in an active form. Wadsworth adds that diabetes patients appear to have reduced levels of GLP-1 (Pg. 5, para. 68). Towards this end, and with regards to claim 48 (in-part), claim 56 (in-part) and claim 57 (in-part), Wadsworth teaches a method of treating an individual having a blood sugar defect (e.g. type I or type II diabetes) comprising administering to the individual a pharmaceutical composition comprising a pharmaceutical acceptable carrier (Pg. 14, para. 150) comprising an adeno-associated virus (AAV) vector (Pg. 3, para. 27) comprising a nucleic acid encoding an effective amount of an active form (Pg. 5, para. 71) of a precursor GLP-1 and insulin (as in claim 58) (Pg. 9, para. 100; Pg. 9, para. 102), wherein the AAV vector comprises a heterologous signal (leader) sequence derived from a clotting factor (Pg. 3, para. 21) which codes for precursor cleavage at the activation cleavage site of the precursor GLP-1 or insulin (Abstract; Pg. 14, para. 151). Note that Wadsworth teach the effective amount of biologically activate GLP-1 is provided to a suitable depot organ, such as liver (Pg. 8, para. 89). Continuing, in one embodiment, Wadsworth teaches the heterologous signal is derived from human Factor IX (hFIX) (Pg. 6, para. 75).  Wadsworth notes that the viral vector comprises a regulatory element such as a liver specific (Pg. 15, para. 153) promoter (constitutive or regulatable) to drive transgene expression (as in claim 51) and a polyadenylation (polyA) sequence downstream of the nucleic acid (as in claim 53) (Pg. 10, para. 111). Further, Wadsworth teaches the composition can be administered in more than one dose over a period of time to confer the desired effect (as in claim 60) (Pg. 14, para. 147).
However, Wadsworth fails to teach the heterologous signal sequence is a propeptide, particularly clotting factor II/prothrombin propeptide (as further in claim 48).
Before the effective filing date of the claimed invention, Khorshidi et al. taught that for
applications in which secretion of the transgene product is aimed, accumulation of the
expressed protein within the secretory compartments, is a major hindrance. Among different parameters involved in secretion efficiency of a protein, signal peptide plays important function and has impact on the regulation of gene expression as well. Therefore, achieving an efficient secretion of the protein of interest is a major concern and choice of suitable signal peptide might be helpful (Pg. 1779, Discussion, Col. 1, para. 1). Towards this end, Khorshidi et al. studied the functions of pre-pro leader peptides of the human and porcine prothrombins (clotting factor II) (as further in claim 48) on the human FIX (hFIX) expression. In silico analysis predicted higher secretion efficiencies for the prothrombins-derived signal peptides, in comparison with the native hFIX signal peptide. Replacements of the hFIX pre-pro sequence with those of the two prothrombins, led to increased levels of transcription of the chimeric transgenes, as compared to the native clone. Evaluation of secretion efficiency revealed that the highest and lowest FIX secretions belong to signal peptides derived from porcine prothrombin and hFIX, respectively (Abstract).
However, none of Wadsworth et al. nor Khorshidi et al. teach treating diabetes in a feline and/or a feline clotting factor II propeptide (as further in claim 48).
Before the effective filing date of the claimed invention, Cooper et al. taught administration of  gene therapy vectors for the purposes of treating diseases in animals or humans (Abstract). Cooper notes that, for the method of treating diabetes, a liver specific promoter is operably linked to a gene of interest, such as the proinsulin gene. Continuing, Cooper teaches the proinsulin gene comprises a signal sequence to allow secretion from the liver cell. Likewise, the poly A is from a liver specific protein in order to optimize mRNA stability for the amount of desired expression. Cooper notes that the proinsulin and liver specific sequences are from the species of animal targeted for gene therapy, i.e., human sequence for human gene therapy or feline sequences for gene therapy in felines (as further in claim 48) (Pg. 12, para. 120).
And although Wadsworth taught administering the composition at a dosage that confers the desired effect, none of teach none of Wadsworth, Khorshidi, nor Cooper teach the dosage is about 1x 1012 GC/kg (as in claim 59).
Before the effective filing date of the claimed invention, Gao et al. taught an AAV-mediated gene therapy for treatment of diabetes (Abstract; Pg. 10, para. 90). Particularly, Gao teaches a dosage between about 1010 to 1015  rAAV genome copies per kilogram is appropriate (Pg. 3, para. 23). In certain embodiments, Gao teaches 1012 rAAV genome copies is effective to target heart, liver, and pancreas tissues (as in claim 59) (Pg. 15, para. 111).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Wadsworth et al., wherein Wadsworth teaches a method of treating diabetes, said method comprising administering an AAV vector comprising a polynucleotide sequence encoding GLP-1 and insulin,  wherein the AAV vector further comprises a leader sequence derived from a clotting factor, with the teachings of Khorshidi et al. who achieved secretion efficiency of a protein of interest when using a leader sequence derived from porcine and human clotting factor II (prothrombin). That is, one of ordinary skill in the art would have found it prima facie obvious to substitute the generic leader sequence derived from a clotting factor, as taught by Wadsworth et al., with the leader sequence derived from clotting factor II, as taught by Khorshidi, for the obvious benefit of an increase in secretion of GLP-1 and insulin from the transduced liver cells. Note that this would have been an obvious substitution because, in comparison to the leader sequence of hFIX, which is indicated as suitable for use in Wadsworth, Khorshidi observed both an increase in transcription and secretion efficiency when using leader sequences derived from porcine and human prothrombins. 
Given the teachings of Cooper et al., one of ordinary skill in the art would have found it prima facie obvious to substitute the human or porcine prothrombin of Khorshidi et al. with a feline prothrombin because Cooper teaches such sequences- signal sequences- should be from the species of animal targeted for gene therapy. In addition, one of skill in the art would have been sufficiently motivated to administer the AAV vector, as modified by Wadsworth, Khorshidi and Cooper et al, at a dose of about  1012 rAAV genome copies per kilogram because Gao teaches such a dosage is effective to target the liver.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 2
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of  Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited) as applied to claims 48, 51, 53 and 56-60  above, and further in view of Habener (WO1987006941A1, Published 11/19/1987, previously cited).

The teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. are relied upon as detailed above. However, none of Wadsworth, Khorshidi, Cooper or Gao teach the GLP-1 sequence peptide is SEQ ID NO: 1 or a sequence at least 75% identical thereto (as in claim 49).
Before the effective filing date of the claimed invention, Habener taught a GLP- 1 sequence that is identical (i.e. 100%) to SEQ ID NO: 1 (as in claim 49). The alignment between SEQ ID NO:  1 (Qy, query) and the GLP-1 peptide taught by Habener et al. (Db, database) is provided below.
RESULT 1
AAP71072
ID   AAP71072 standard; peptide; 31 AA.
XX
AC   AAP71072;
XX
DT   21-JAN-2010  (revised)
DT   02-MAY-1991  (first entry)
XX
DE   Insulinotropic peptide comprising GLP-1 residues 7-37.
XX
KW   insulinotropic; glucagon like peptide; GLP-1; diabetes mellitus.
XX
OS   Homo sapiens.
XX
CC PN   WO8706941-A.
XX
CC PD   19-NOV-1987.
XX
CC PF   05-MAY-1987;   87WO-US001005.
XX
PR   05-MAY-1986;   86US-00859928.
XX
CC PA   (GEHO ) GEN HOSPITAL CORP.
XX
CC PI   Habener J;
XX
DR   WPI; 1987-334950/47.
DR   PC:NCBI; gi262118666.
XX
CC PT   New peptide derivs. - increase insulin prodn. from beta islet cells, 
CC PT   comprise fragment of glucagon like peptide.
XX
CC PS   Claim 1; Page 24; 35pp; English.
XX
CC   The mammalian hormone glucagon is produced as a precursor which is 
CC   subsequently cleaved to yield three peptides, one of which is GLP-1. GLP-
CC   1 is itself processed in the pancreas and intestine from a 37 amino acid 
CC   long peptide to a 31 residue peptide (7-37) having the sequence given 
CC   here. This insulinotropic hormone appears to act specifically on 
CC   pancreatic Beta cells and as such is useful for enhancing insulin 
CC   expression, eg for the treatment of diabetes mellitus. (Examiner’s emphasis) (Updated on 03-OCT
CC   -2002 to add missing OS field.) (Updated on 25-MAR-2003 to correct PA 
CC   field.)
CC   
CC   Revised record issued on 09-JAN-2010 : Enhanced with precomputed
CC   information from BOND.
XX
SQ   Sequence 31 AA;

  Query Match             100.0%;  Score 161;  DB 1;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HAEGTFTSDVSSYLEGQAAKEFIAWLVKGRG 31
              |||||||||||||||||||||||||||||||
Db          1 HAEGTFTSDVSSYLEGQAAKEFIAWLVKGRG 31

When taking with the teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al.,- wherein the combination teaches a method of treating diabetes in a feline, said method comprising administering an AAV vector comprising, inter alia, a polynucleotide comprising a sequence encoding a GLP-1 peptide and a feline clotting factor II propeptide- the skilled artisan would have found it prima facie obvious to substitute the generic GLP-1 peptide of Wadsworth et al. with the GLP-1 peptide of Habener in order to determine the therapeutic ability of the peptide of Habener in treating diabetes in a feline. Note that the skilled artisan would have been sufficiently motivated to make such a modification because Habener notes that their GLP-1 is useful for the treatment of diabetes (see Examiner’s emphasis above). 

Prior Art Rejection 3
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited) as applied to claims 48, 51, 53 and 56-60 above, and further in view of Pigott et al. (WO2013134881, Published 9/19/2013, previously cited).
The teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. are relied upon as detailed above. However, none of Wadsworth, Khorshidi, Cooper et al. nor Gao et al.  teach the nucleic acid sequence encoding the GLP-1 peptide comprises SEQ ID NO: 2 or a sequence at least 60% identical there too (as in claim 50).
Before the effective filing date of the claimed invention, Pigott et al. taught a nucleic acid encoding a GLP- 1 peptide wherein said nucleic acid is 86.9 % identical SEQ ID NO: 2 (as in claim 50). The alignment between SEQ ID NO:  2 (Qy, query) and the nucleic acid taught by Pigott et al. (Db, database) is provided below.
RESULT 13
BAT38896
ID   BAT38896 standard; DNA; 203 BP.
XX
AC   BAT38896;
XX
DT   07-NOV-2013  (first entry)
XX
DE   GLP-1 peptide (7-37) coding DNA cassette, SEQ ID 36.
XX
KW   GLP-1 gene; Glucagon-like peptide-1; antibody engineering;
KW   coding sequence; ds; protein engineering.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   CDS             56..148
FT                   /*tag=  a
FT                   /product= "Glucagon-like peptide-1 (GLP-1) fragment (7-
FT                   37)"
FT                   /partial
FT                   /note= "No start and stop codon shown"
XX
CC PN   WO2013134881-A1.
XX
CC PD   19-SEP-2013.
XX
CC PF   14-MAR-2013; 2013WO-CA050204.
XX
PR   14-MAR-2012; 2012US-0610797P.
PR   30-NOV-2012; 2012US-0731988P.
XX
CC PA   (INNO-) INNOVATIVE TARGETING SOLUTIONS INC.
XX
CC PI   Gallo M,  Kang JS,  Pigott CR;
XX
DR   WPI; 2013-N46778/69.
DR   P-PSDB; BAT38898.
XX
CC PT   Generating variants of fusion protein involves providing first/second 
CC PT   nucleic acid sequence comprising first/second coding sequence encoding 
CC PT   first/second portion of protein; introducing into recombination-competent
CC PT   host cell; and culturing.
XX
CC PS   Example 3; SEQ ID NO 36; 99pp; English.
XX
CC   The present invention relates to a novel method for generating variants 
CC   of a fusion protein. The components of the fusion protein are selected on
CC   the basis that they have an activity or function that renders them useful
CC   for a given application (for example, therapeutic, diagnostic, 
CC   nutraceutical, agricultural, or industrial application). Also described 
CC   are: (1) a polynucleotide comprising a first nucleic acid sequence 
CC   comprising a first coding sequence encoding a first portion of the fusion
CC   protein; (2) an isolated host cell comprising the polynucleotide; (3) a 
CC   variant fusion protein produced by the method; and (4) a peptide-grafted 
CC   immunoglobulin comprising an immunoglobulin scaffold and a heterologous 
CC   polypeptide inserted into, or replacing at least one complementarity 
CC   determining region of the immunoglobulin scaffold. The method of the 
CC   present invention is useful for generating variants of a fusion protein, 
CC   for generating fusion proteins with ligand-binding properties (including 
CC   modified antibodies, avimers, adnectins, or other antibody mimetics). The
CC   present sequence represents a DNA cassette encoding a glucagon-like 
CC   peptide-1 (GLP-1) fragment (7-37) and its encoded protein can be used to 
CC   generate fusion proteins targeting GLP-1R.
XX
SQ   Sequence 203 BP; 53 A; 52 C; 58 G; 40 T; 0 U; 0 Other;

  Query Match             86.9%;  Score 83.4;  DB 47;  Length 203;
  Best Local Similarity   93.5%;  
  Matches   87;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 CACGCCGAGGGCACCTTTACCAGCGACGTGTCCAGCTACCTGGAAGGCCAGGCCGCCAAA 60
              || |||||||||||||||||||| ||||||   |||||||| ||||||||||||||||||
Db         56 CATGCCGAGGGCACCTTTACCAGTGACGTGAGTAGCTACCTAGAAGGCCAGGCCGCCAAA 115

Qy         61 GAGTTTATCGCCTGGCTCGTGAAGGGCAGAGGC 93
              |||||||||||||||||||||||||||||||||
Db        116 GAGTTTATCGCCTGGCTCGTGAAGGGCAGAGGC 148
One of ordinary skill in the art would have found it prima facie obvious to use the nucleic acid encoding a GLP- 1 peptide taught in Pigott et al. in the method of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al., - wherein the combination teaches a method of treating diabetes in a feline, wherein said method comprises administering an AAV vector comprising, inter alia, a polynucleotide comprising a sequence encoding a GLP-1 peptide and feline clotting factor II propeptide- in order to determine the therapuetic ability of Pigott’s GLP-1 peptide in the treatment of diabetes in a feline.  Motivation to make such a modification can be found in Pigott who explicitly teaches SEQ ID NO: 36 can be used in therapeutic applications.


Prior Art Rejection 4
Claims 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited) as applied to claims 48, 51, 53 and 56-60 above, and further in view of Tessitore et al. (Molecular Therapy, Volume 15, Supplement 1, 2007, Page S41, ISSN 1525-0016, previously cited).

The teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. are relied upon as detailed above, However none of Wadsworth,  Khorshidi, Cooper et al. nor Gao et al. teach the promoter is a thryoxin-binding globulin (TBG) promoter (as in claim 52) or that the AAV vector comprises an AAV8 capsid (as in claim 54).
Before the effective filing date of the claimed invention, Tessitore et al. taught AAV-mediated gene transfer to muscle and liver of animal models of lysosomal storage disease (Title). Particularly, Tessitore teaches vectors derived from the adeno-associated virus (AAV) hold great promise for in vivo gene transfer to several organs including muscle or liver. Tessitore and colleagues teach newborn rats and cats were injected with AAV vectors expressing a heterologous transgene (arylsulfatase B, ARSB) under the control of liver-specific (thyroxin-binding globulin, TBG), muscle-specific (muscle creatine kinase, MCK), or ubiquitous (cytomegalovirus, CMV) promoters. Liver and muscle were efficiently and permanently transduced following systemic or intramuscular administration of AAV2/8-TBG- (as in claim 52 and claim 54) and AAV2/1-CMV- or AAV2/1-MCK-ARSB vectors, resulting in expression of therapeutic ARSB levels. Despite the occurrence of a neutralizing immune response to ARSB in the rats, amelioration of the disease at the morphological and biochemical levels was observed in both animal models. The presence of vector genomes in peripheral tissues together with the inability of AAV2/1-MCK-ARSB to result in secretion of detectable serum enzyme from muscle suggests that vector was disseminated through the blood stream following
AAV2/1-CMV-ARSB intramuscular administration. Therefore, Tessitore concluded that therapeutic levels of ARSB as well as cross-correction of non-transduced deficient cells occurred in the animal models following AAV-mediated liver, but not muscle, transduction (see whole Abstract).  
When taken with the teachings of Cooper et al., wherein Cooper teaches that in a gene therapy method for treating diabetes, a liver specific promoter should be operably linked to the gene of interest, one of ordinary skill in the art would have found it prima facie obvious to use the TBG promoter taught in Tessitore in the method of treating diabetes, as so set forth in the combination of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. The skilled artisan would have had a reasonable expectation of success given Tessitore’s teachings of therapeutic levels of a gene of interest when TBG was used in an AAV2/8 vector. Note also that the skilled artisan would have used the AAV2/8 for the same benefit.

Prior Art Rejection 5
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited) as applied to claims 48, 51, 53 and 56-60 above, and further in view of Pontius et al. (Genome Res. 17:1675-1689(2007), previously cited), Thiagarajan et al. (Thrombin. In: Encyclopedia of Life Sciences (ELS). John Wiley & Sons, Ltd: Chichester (2009), previously cited) and UniProtKB - M3WSI8 (M3WSI8_FELCA) (accessed 5/22/2021),previously cited. 

Claim interpretation: Per para. 35 of the instant PgPub, the terms leader sequence, propeptide, signal sequence, prepeptide and similar synonyms refer to the sequence which is cleaved from the final active GLP-1 peptide in vivo. Such “propeptide” sequence may include more than one such sequence, e.g., a signal sequence and a propeptide sequence. Examiner’s emphasis.

The teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. are relied upon as detailed above, However none of Wadsworth,  Khorshidi, Cooper et al. nor Gao et al. teach the feline factor II propeptide is amino acids 1-43 of SEQ ID NO: 24 (as in claim 55).
Before the effective filing date of the claimed invention, the feline factor II protein was known. The alignment between SEQ ID NO:  24 (Qy, query) and the feline factor II protein taught by Pontius et al. (Db, database) is provided below.
RESULT 1
M3WSI8_FELCA
ID   M3WSI8_FELCA            Unreviewed;       622 AA.
AC   M3WSI8;
DT   01-MAY-2013, integrated into UniProtKB/TrEMBL.
DT   01-MAY-2013, sequence version 1.
DT   10-FEB-2021, entry version 69.
DE   RecName: Full=Prothrombin {ECO:0000256|PIRNR:PIRNR001149};
DE            EC=3.4.21.5 {ECO:0000256|PIRNR:PIRNR001149};
DE   AltName: Full=Coagulation factor II {ECO:0000256|PIRNR:PIRNR001149};
RA   Pontius J.U., Mullikin J.C., Smith D.R., Lindblad-Toh K., Gnerre S.,
RA   Clamp M., Chang J., Stephens R., Neelam B., Volfovsky N., Schaffer A.A.,
RA   Agarwala R., Narfstrom K., Murphy W.J., Giger U., Roca A.L., Antunes A.,
RA   Menotti-Raymond M., Yuhki N., Pecon-Slattery J., Johnson W.E., Bourque G.,
RA   Tesler G., O'Brien S.J.;
RT   "Initial sequence and comparative analysis of the cat genome.";
RL   Genome Res. 17:1675-1689(2007).
RN    
CC   

  Query Match             100.0%;  Score 3412;  DB 56;  Length 622;
  Best Local Similarity   100.0%;  
  Matches  622;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAHIRGLWLPGCLALAALCSLVHSQHVFLAPQQALSLLQRVRRANSGFLEEVRKGNLERE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAHIRGLWLPGCLALAALCSLVHSQHVFLAPQQALSLLQRVRRANSGFLEEVRKGNLERE 60

Qy         61 CVEELCSYEEAFEALESSFATDVFWAKYTACESVRKPRDKLMECLEGNCAEGLGMNYRGN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CVEELCSYEEAFEALESSFATDVFWAKYTACESVRKPRDKLMECLEGNCAEGLGMNYRGN 120

Qy        121 VNFTRSGIECQLWRSRYPHKPEINYTTHPGADLKENFCRNPDGSTTGPWCYTTDPTVRRE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VNFTRSGIECQLWRSRYPHKPEINYTTHPGADLKENFCRNPDGSTTGPWCYTTDPTVRRE 180

Qy        181 ECSIPICGQGGVTVQPTPRSRNSTVNLPPPSDSCIPERGRYYHGRLAVTTHGSPCLAWDS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ECSIPICGQGGVTVQPTPRSRNSTVNLPPPSDSCIPERGRYYHGRLAVTTHGSPCLAWDS 240

Qy        241 SQAKALSENQDFNPLVPLEKNFCRNPDGDEEGVWCYVSGGPGDFEYCNLDYCEEPFEDVS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SQAKALSENQDFNPLVPLEKNFCRNPDGDEEGVWCYVSGGPGDFEYCNLDYCEEPFEDVS 300

Qy        301 DGLAEDPEAPIEGRTTAEEFQTFFNEKTFGAGEADCGLRPLFEKKSLKDKTEEELLDSYI 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DGLAEDPEAPIEGRTTAEEFQTFFNEKTFGAGEADCGLRPLFEKKSLKDKTEEELLDSYI 360

Qy        361 DGRIVKGWDAEIGIAPWQVMLFRKSPQELLCGASLISDRWVLTAAHCLLYPPWDKNFTEN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DGRIVKGWDAEIGIAPWQVMLFRKSPQELLCGASLISDRWVLTAAHCLLYPPWDKNFTEN 420

Qy        421 DLLVRIGKHSRTRYERSIEKISMLEKIYIHPRYNWRENLDRDIALLKLKKPIAFSSYIHP 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 DLLVRIGKHSRTRYERSIEKISMLEKIYIHPRYNWRENLDRDIALLKLKKPIAFSSYIHP 480

Qy        481 VCLPDKATVARLIQTGYKGRVTGWGNLKETWTTSVGEVQPSVLQVVNLPLVEQPVCRAST 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VCLPDKATVARLIQTGYKGRVTGWGNLKETWTTSVGEVQPSVLQVVNLPLVEQPVCRAST 540

Qy        541 RIRITDNMFCAGYKPNEGKRGDACEGDSGGPFVMKSPFNNRWYQMGIVSWGEGCDRDGKY 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 RIRITDNMFCAGYKPNEGKRGDACEGDSGGPFVMKSPFNNRWYQMGIVSWGEGCDRDGKY 600

Qy        601 GFYTHVFRLKKWIRKVIDQSGS 622
              ||||||||||||||||||||||
Db        601 GFYTHVFRLKKWIRKVIDQSGS 622


And while Pontius et al. fail to explicitly teach amino acids 1-43 corresponds to the propeptide of the feline clotting factor II, this was also known in the art (as further in claim 55). 
Indeed, before the effective filing date of the claimed invention, Thiagarajan et al. taught prothrombin (clotting factor II) comprises an amino acid leader sequence at the N-terminus, which contains a signal sequence and a propeptide sequence (Pg. 1, Col. 2, para. 1). Thiagarajan et al. further teaches prothrombin comprises a Gla domain, the kringle 1 and 2 domains, and the catalytic domain/serine proteases, from N-terminus to C-terminus (Pg. 2, paragraph bridging Col. 1-Col. 2). 
As shown in UniProtKB - M3WSI8 (M3WSI8_FELCA), see below, the Gla domain of a feline clotting factor II begins at position 44. 

    PNG
    media_image1.png
    361
    1028
    media_image1.png
    Greyscale

Thus, based on the teachings of Thiagarajan et al., it is reasonable to interpret the propeptide sequence, which comes prior to the Gla domain, to constitute amino acid residues 1-43 (as in claim 55).
When taking with the teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al., - wherein the combination teaches a method of treating diabetes in a feline, said method comprising administering an AAV vector comprising, inter alia, a polynucleotide comprising a sequence encoding a GLP-1 peptide and a feline clotting factor II propeptide- the skilled artisan would have had a reasonable expectation of success given that the feline clotting factor II propeptide, as evidenced by Thiagarajan et al. and UniProtKB - M3WSI8 (M3WSI8_FELCA), was known in the art.

Prior Art Rejection 6
Claim(s) 61,64, 66 and 69-73 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of  Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited).

Wadsworth et al. teach GLP-1 (7-37) is a single chain glycoprotein which is insulinotropic and is secreted into the blood in an active form. Wadsworth adds that diabetes patients appear to have reduced levels of GLP-1 (Pg. 5, para. 68). Towards this end, and with regards to claim 61, claim 69 and claim 70, Wadsworth teaches a method of treating an individual having a blood sugar defect (e.g. type I or type II diabetes) comprising administering to the individual a pharmaceutical composition comprising a pharmaceutical acceptable carrier (Pg. 14, para. 150) comprising an adeno-associated virus (AAV) vector (Pg. 3, para. 27) comprising a nucleic acid encoding an effective amount of an active form (Pg. 5, para. 71) of a precursor GLP-1 and insulin (as in claim 71) (Pg. 9, para. 100; Pg. 9, para. 102), wherein the AAV vector comprises a heterologous signal (leader) sequence derived from a clotting factor (Pg. 3, para. 21) which codes for precursor cleavage at the activation cleavage site of the precursor GLP-1 or insulin (Abstract; Pg. 14, para. 151). Note that Wadsworth teach the effective amount of biologically activate GLP-1 is provided to a suitable depot organ, such as liver (Pg. 8, para. 89). Continuing, in one embodiment, Wadsworth teaches the heterologous signal is derived from human Factor IX (hFIX) (Pg. 6, para. 75).  Wadsworth notes that the viral vector comprises a regulatory element such as a liver specific (Pg. 15, para. 153) promoter (constitutive or regulatable) to drive transgene expression (as in claim 64) and a polyadenylation (polyA) sequence downstream of the nucleic acid (as in claim 66) (Pg. 10, para. 111). Further, Wadsworth teaches the composition can be administered in more than one dose over a period of time to confer the desired effect (as in claim 73) (Pg. 14, para. 147).
However, Wadsworth fails to teach the heterologous signal sequence is a propeptide, particularly clotting factor II/prothrombin propeptide (as further in claim 61).
Before the effective filing date of the claimed invention, Khorshidi et al. taught that for
applications in which secretion of the transgene product is aimed, accumulation of the
expressed protein within the secretory compartments, is a major hindrance. Among different parameters involved in secretion efficiency of a protein, signal peptide plays important function and has impact on the regulation of gene expression as well. Therefore, achieving an efficient secretion of the protein of interest is a major concern and choice of suitable signal peptide might be helpful (Pg. 1779, Discussion, Col. 1, para. 1). Towards this end, Khorshidi et al. studied the functions of pre-pro leader peptides of the human and porcine prothrombins (clotting factor II) (as further in claim 61) on the human FIX (hFIX) expression. In silico analysis predicted higher secretion efficiencies for the prothrombins-derived signal peptides, in comparison with the native hFIX signal peptide. Replacements of the hFIX pre-pro sequence with those of the two prothrombins, led to increased levels of transcription of the chimeric transgenes, as compared to the native clone. Evaluation of secretion efficiency revealed that the highest and lowest FIX secretions belong to signal peptides derived from porcine prothrombin and hFIX, respectively (Abstract).
However, none of Wadsworth et al. nor Khorshidi et al. teach treating diabetes in a canine and/or a canine clotting factor II propeptide (as further in claim 61).
Before the effective filing date of the claimed invention, Cooper et al. taught administration of  gene therapy vectors for the purposes of treating diseases in animals or humans (Abstract). Cooper notes that, for the method of treating diabetes, a liver specific promoter is operably linked to a gene of interest, such as the proinsulin gene. Continuing, Cooper teaches the proinsulin gene comprises a signal sequence to allow secretion from the liver cell. Likewise, the poly A is from a liver specific protein in order to optimize mRNA stability for the amount of desired expression. Cooper notes that the proinsulin and liver specific sequences are from the species of animal targeted for gene therapy, i.e., human sequence for human gene therapy or canine sequences for gene therapy in canines (as further in claim 61) (Pg. 12, para. 120).
And although Wadsworth taught administering the composition at a dosage that confers the desired effect, none of teach none of Wadsworth, Khorshidi, nor Cooper teach the dosage is about 1x 1012 GC/kg (as in claim 72).
Before the effective filing date of the claimed invention, Gao et al. taught an AAV-mediated gene therapy for treatment of diabetes (Abstract; Pg. 10, para. 90). Particularly, Gao teaches a dosage between about 1010 to 1015  rAAV genome copies per kilogram is appropriate (Pg. 3, para. 23). In certain embodiments, Gao teaches 1012 rAAV genome copies is effective to target heart, liver, and pancreas tissues (as in claim 72) (Pg. 15, para. 111).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Wadsworth et al., wherein Wadsworth teaches a method of treating diabetes, said method comprising administering an AAV vector comprising a polynucleotide sequence encoding GLP-1 and insulin,  wherein the AAV vector further comprises a leader sequence derived from a clotting factor, with the teachings of Khorshidi et al. who achieved secretion efficiency of a protein of interest when using a leader sequence derived from porcine and human clotting factor II (prothrombin). That is, one of ordinary skill in the art would have found it prima facie obvious to substitute the generic leader sequence derived from a clotting factor, as taught by Wadsworth et al., with the leader sequence derived from clotting factor II, as taught by Khorshidi, for the obvious benefit of an increase in secretion of GLP-1 and insulin from the transduced liver cells. Note that this would have been an obvious substitution because, in comparison to the leader sequence of FIX, which is indicated as suitable for use in Wadsworth, Khorshidi observed both an increase in transcription and secretion efficiency when using leader sequences derived from porcine and human prothrombins. 
Given the teachings of Cooper et al., one of ordinary skill in the art would have found it prima facie obvious to substitute the human or porcine prothrombin of Khorshidi et al. with a canine prothrombin because Cooper teaches such sequences- signal sequences- should be from the species of animal targeted for gene therapy. In addition, one of skill in the art would have been sufficiently motivated to administer the AAV vector, as modified by Wadsworth, Khorshidi and Cooper et al, at a dose of about  1012 rAAV genome copies per kilogram because Gao teaches such a dosage is effective to target the liver.
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 7
Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of  Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited) as applied to claims 61 ,64, 66 and 69-73 above, and further in view of Habener (WO1987006941A1, Published 11/19/1987, previously cited).

The teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. are relied upon as detailed above. However, none of Wadsworth, Khorshidi, Cooper or Gao teach the GLP-1 sequence peptide is SEQ ID NO: 1 or a sequence at least 75% identical thereto (as in claim 62).
Before the effective filing date of the claimed invention, Habener taught a GLP- 1 sequence that is identical (i.e. 100%) to SEQ ID NO: 1 (as in claim 62). The alignment between SEQ ID NO:  1 (Qy, query) and the GLP-1 peptide taught by Habener et al. (Db, database) is provided below.
RESULT 1
AAP71072
ID   AAP71072 standard; peptide; 31 AA.
XX
AC   AAP71072;
XX
DT   21-JAN-2010  (revised)
DT   02-MAY-1991  (first entry)
XX
DE   Insulinotropic peptide comprising GLP-1 residues 7-37.
XX
KW   insulinotropic; glucagon like peptide; GLP-1; diabetes mellitus.
XX
OS   Homo sapiens.
XX
CC PN   WO8706941-A.
XX
CC PD   19-NOV-1987.
XX
CC PF   05-MAY-1987;   87WO-US001005.
XX
PR   05-MAY-1986;   86US-00859928.
XX
CC PA   (GEHO ) GEN HOSPITAL CORP.
XX
CC PI   Habener J;
XX
DR   WPI; 1987-334950/47.
DR   PC:NCBI; gi262118666.
XX
CC PT   New peptide derivs. - increase insulin prodn. from beta islet cells, 
CC PT   comprise fragment of glucagon like peptide.
XX
CC PS   Claim 1; Page 24; 35pp; English.
XX
CC   The mammalian hormone glucagon is produced as a precursor which is 
CC   subsequently cleaved to yield three peptides, one of which is GLP-1. GLP-
CC   1 is itself processed in the pancreas and intestine from a 37 amino acid 
CC   long peptide to a 31 residue peptide (7-37) having the sequence given 
CC   here. This insulinotropic hormone appears to act specifically on 
CC   pancreatic Beta cells and as such is useful for enhancing insulin 
CC   expression, eg for the treatment of diabetes mellitus. (Examiner’s emphasis) (Updated on 03-OCT
CC   -2002 to add missing OS field.) (Updated on 25-MAR-2003 to correct PA 
CC   field.)
CC   
CC   Revised record issued on 09-JAN-2010 : Enhanced with precomputed
CC   information from BOND.
XX
SQ   Sequence 31 AA;

  Query Match             100.0%;  Score 161;  DB 1;  Length 31;
  Best Local Similarity   100.0%;  
  Matches   31;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HAEGTFTSDVSSYLEGQAAKEFIAWLVKGRG 31
              |||||||||||||||||||||||||||||||
Db          1 HAEGTFTSDVSSYLEGQAAKEFIAWLVKGRG 31

When taking with the teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al.,- wherein the combination teaches a method of treating diabetes in a canine, said method comprising administering an AAV vector comprising, inter alia, a polynucleotide comprising a sequence encoding a GLP-1 peptide and a canine clotting factor II propeptide- the skilled artisan would have found it prima facie obvious to substitute the generic GLP-1 peptide of Wadsworth et al. with the GLP-1 peptide of Habener in order to determine the therapeutic ability of the peptide of Habener in treating diabetes in a canine. Note that the skilled artisan would have been sufficiently motivated to make such a modification because Habener notes that their GLP-1 is useful for the treatment of diabetes (see Examiner’s emphasis above). 

Prior Art Rejection 8
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited) as applied to claims 61,64, 66 and 69-73  above, and further in view of Pigott et al. (WO2013134881, Published 9/19/2013, previously cited).
The teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. are relied upon as detailed above. However, none of Wadsworth, Khorshidi, Cooper et al. nor Gao et al.  teach the nucleic acid sequence encoding the GLP-1 peptide comprises SEQ ID NO: 2 or a sequence at least 60% identical there too (as in claim 63).
Before the effective filing date of the claimed invention, Pigott et al. taught a nucleic acid encoding a GLP- 1 peptide wherein said nucleic acid is 86.9 % identical SEQ ID NO: 2 (as in claim 63). The alignment between SEQ ID NO:  2 (Qy, query) and the nucleic acid taught by Pigott et al. (Db, database) is provided below.
RESULT 13
BAT38896
ID   BAT38896 standard; DNA; 203 BP.
XX
AC   BAT38896;
XX
DT   07-NOV-2013  (first entry)
XX
DE   GLP-1 peptide (7-37) coding DNA cassette, SEQ ID 36.
XX
KW   GLP-1 gene; Glucagon-like peptide-1; antibody engineering;
KW   coding sequence; ds; protein engineering.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   CDS             56..148
FT                   /*tag=  a
FT                   /product= "Glucagon-like peptide-1 (GLP-1) fragment (7-
FT                   37)"
FT                   /partial
FT                   /note= "No start and stop codon shown"
XX
CC PN   WO2013134881-A1.
XX
CC PD   19-SEP-2013.
XX
CC PF   14-MAR-2013; 2013WO-CA050204.
XX
PR   14-MAR-2012; 2012US-0610797P.
PR   30-NOV-2012; 2012US-0731988P.
XX
CC PA   (INNO-) INNOVATIVE TARGETING SOLUTIONS INC.
XX
CC PI   Gallo M,  Kang JS,  Pigott CR;
XX
DR   WPI; 2013-N46778/69.
DR   P-PSDB; BAT38898.
XX
CC PT   Generating variants of fusion protein involves providing first/second 
CC PT   nucleic acid sequence comprising first/second coding sequence encoding 
CC PT   first/second portion of protein; introducing into recombination-competent
CC PT   host cell; and culturing.
XX
CC PS   Example 3; SEQ ID NO 36; 99pp; English.
XX
CC   The present invention relates to a novel method for generating variants 
CC   of a fusion protein. The components of the fusion protein are selected on
CC   the basis that they have an activity or function that renders them useful
CC   for a given application (for example, therapeutic, diagnostic, 
CC   nutraceutical, agricultural, or industrial application). Also described 
CC   are: (1) a polynucleotide comprising a first nucleic acid sequence 
CC   comprising a first coding sequence encoding a first portion of the fusion
CC   protein; (2) an isolated host cell comprising the polynucleotide; (3) a 
CC   variant fusion protein produced by the method; and (4) a peptide-grafted 
CC   immunoglobulin comprising an immunoglobulin scaffold and a heterologous 
CC   polypeptide inserted into, or replacing at least one complementarity 
CC   determining region of the immunoglobulin scaffold. The method of the 
CC   present invention is useful for generating variants of a fusion protein, 
CC   for generating fusion proteins with ligand-binding properties (including 
CC   modified antibodies, avimers, adnectins, or other antibody mimetics). The
CC   present sequence represents a DNA cassette encoding a glucagon-like 
CC   peptide-1 (GLP-1) fragment (7-37) and its encoded protein can be used to 
CC   generate fusion proteins targeting GLP-1R.
XX
SQ   Sequence 203 BP; 53 A; 52 C; 58 G; 40 T; 0 U; 0 Other;

  Query Match             86.9%;  Score 83.4;  DB 47;  Length 203;
  Best Local Similarity   93.5%;  
  Matches   87;  Conservative    0;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 CACGCCGAGGGCACCTTTACCAGCGACGTGTCCAGCTACCTGGAAGGCCAGGCCGCCAAA 60
              || |||||||||||||||||||| ||||||   |||||||| ||||||||||||||||||
Db         56 CATGCCGAGGGCACCTTTACCAGTGACGTGAGTAGCTACCTAGAAGGCCAGGCCGCCAAA 115

Qy         61 GAGTTTATCGCCTGGCTCGTGAAGGGCAGAGGC 93
              |||||||||||||||||||||||||||||||||
Db        116 GAGTTTATCGCCTGGCTCGTGAAGGGCAGAGGC 148

One of ordinary skill in the art would have found it prima facie obvious to use the nucleic acid encoding a GLP- 1 peptide taught in Pigott et al. in the method of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al., - wherein the combination teaches a method of treating diabetes in a canine, said method comprising administering an AAV vector comprising, inter alia, a polynucleotide comprising a sequence encoding a GLP-1 peptide and canine clotting factor II propeptide- in order to determine the therapuetic ability of Pigott’s GLP-1 peptide in the treatment of diabetes in a canine.  Motivation to make such a modification can be found in Pigott who explicitly teaches SEQ ID NO: 36 can be used in therapeutic applications.


Prior Art Rejection 9
Claims 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited) as applied to claims 61,64, 66 and 69-73 above, and further in view of Tessitore et al. (Molecular Therapy, Volume 15, Supplement 1, 2007, Page S41, ISSN 1525-0016, previously cited).

The teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. are relied upon as detailed above, However none of Wadsworth,  Khorshidi, Cooper et al. nor Gao et al. teach the promoter is a thryoxin-binding globulin (TBG) promoter (as in claim 65) or that the AAV vector comprises an AAV8 capsid (as in claim 67).
Before the effective filing date of the claimed invention, Tessitore et al. taught AAV-mediated gene transfer to muscle and liver of animal models of lysosomal storage disease (Title). Particularly, Tessitore teaches vectors derived from the adeno-associated virus (AAV) hold great promise for in vivo gene transfer to several organs including muscle or liver. Tessitore and colleagues teach newborn rats and cats were injected with AAV vectors expressing a heterologous transgene (arylsulfatase B, ARSB) under the control of liver-specific (thyroxin-binding globulin, TBG), muscle-specific (muscle creatine kinase, MCK), or ubiquitous (cytomegalovirus, CMV) promoters. Liver and muscle were efficiently and permanently transduced following systemic or intramuscular administration of AAV2/8-TBG- (as in claim 65 and claim 67) and AAV2/1-CMV- or AAV2/1-MCK-ARSB vectors, resulting in expression of therapeutic ARSB levels. Despite the occurrence of a neutralizing immune response to ARSB in the rats, amelioration of the disease at the morphological and biochemical levels was observed in both animal models. The presence of vector genomes in peripheral tissues together with the inability of AAV2/1-MCK-ARSB to result in secretion of detectable serum enzyme from muscle suggests that vector was disseminated through the blood stream following
AAV2/1-CMV-ARSB intramuscular administration. Therefore, Tessitore concluded that therapeutic levels of ARSB as well as cross-correction of non-transduced deficient cells occurred in the animal models following AAV-mediated liver, but not muscle, transduction (see whole Abstract).  
When taken with the teachings of Cooper et al., wherein Cooper teaches that in a gene therapy method for treating diabetes, a liver specific promoter should be operably linked to the gene of interest, one of ordinary skill in the art would have found it prima facie obvious to use the TBG promoter taught in Tessitore in the method of treating diabetes, as so set forth in the combination of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. The skilled artisan would have had a reasonable expectation of success given Tessitore’s teachings of therapeutic levels of a gene of interest when TBG was used in an AAV2/8 vector. Note also that the skilled artisan would have used the AAV2/8 for the same benefit.


Prior Art Rejection 10
Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Wadsworth et al. (PgPub US20040143104A1, Published 7/22/2004, previously cited) in view of Korshidi et al. (Biotechnol Lett. 2015 Sep;37(9):1773-81Epub 2015 Jun 24., previously cited), Cooper et al. (PgPub US20110162096A1, Published 6/30/2011, previously cited) and Gao et al. (PgPub US20120137379A1, Published 5/31/2012, previously cited) as applied to claims 61,64, 66 and 69-73  above, and further in view of Lindblad-Toh et al. (Nature 438:803-819(2005), previously cited), Thiagarajan et al. (Thrombin. In: Encyclopedia of Life Sciences (ELS). John Wiley & Sons, Ltd: Chichester (2009), previously cited), and UniProtKB - E2RRM2 (E2RRM2_CANLF) (accessed 5/22/2021), previously cited. 

Claim interpretation: Per para. 35 of the instant PgPub, the terms leader sequence, propeptide, signal sequence, prepeptide and similar synonyms refer to the sequence which is cleaved from the final active GLP-1 peptide in vivo. Such “propeptide” sequence may include more than one such sequence, e.g., a signal sequence and a propeptide sequence. Examiner’s emphasis.

The teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al. are relied upon as detailed above, However none of Wadsworth,  Khorshidi, Cooper et al. nor Gao et al. teach the canine factor II leader sequence is amino acids 1-41 of SEQ ID NO: 26 (as in claim 68).

Before the effective filing date of the claimed invention, the canine factor II protein was known. The alignment between SEQ ID NO:  26 (Qy, query) and the canine factor II protein taught by taught by Lindblad-Toh et al. (Db, database) is provided below.

RESULT 1
E2RRM2_CANLF
ID   E2RRM2_CANLF            Unreviewed;       621 AA.
AC   E2RRM2;
DT   30-NOV-2010, integrated into UniProtKB/TrEMBL.
DT   11-DEC-2019, sequence version 3.
DT   10-FEB-2021, entry version 78.
DE   RecName: Full=Prothrombin {ECO:0000256|PIRNR:PIRNR001149};
DE            EC=3.4.21.5 {ECO:0000256|PIRNR:PIRNR001149};
DE   AltName: Full=Coagulation factor II {ECO:0000256|PIRNR:PIRNR001149};
GN   Name=F2 {ECO:0000313|Ensembl:ENSCAFP00000013434,
GN   ECO:0000313|VGNC:VGNC:40547};

OS   Canis lupus familiaris (Dog) (Canis familiaris).
RA   Lindblad-Toh K., Wade C.M., Mikkelsen T.S., Karlsson E.K., Jaffe D.B.,
RA   Kamal M., Clamp M., Chang J.L., Kulbokas E.J. III, Zody M.C., Mauceli E.,
RA   Xie X., Breen M., Wayne R.K., Ostrander E.A., Ponting C.P., Galibert F.,
RA   Smith D.R., deJong P.J., Kirkness E.F., Alvarez P., Biagi T., Brockman W.,
RA   Butler J., Chin C.-W., Cook A., Cuff J., Daly M.J., DeCaprio D., Gnerre S.,
RA   Grabherr M., Kellis M., Kleber M., Bardeleben C., Goodstadt L., Heger A.,
RA   Hitte C., Kim L., Koepfli K.-P., Parker H.G., Pollinger J.P.,
RA   Searle S.M.J., Sutter N.B., Thomas R., Webber C., Baldwin J., Abebe A.,
RA   Abouelleil A., Aftuck L., Ait-Zahra M., Aldredge T., Allen N., An P.,
RA   Anderson S., Antoine C., Arachchi H., Aslam A., Ayotte L., Bachantsang P.,
RA   Barry A., Bayul T., Benamara M., Berlin A., Bessette D., Blitshteyn B.,
RA   Bloom T., Blye J., Boguslavskiy L., Bonnet C., Boukhgalter B., Brown A.,
RA   Cahill P., Calixte N., Camarata J., Cheshatsang Y., Chu J., Citroen M.,
RA   Collymore A., Cooke P., Dawoe T., Daza R., Decktor K., DeGray S.,
RA   Dhargay N., Dooley K., Dooley K., Dorje P., Dorjee K., Dorris L.,
RA   Duffey N., Dupes A., Egbiremolen O., Elong R., Falk J., Farina A., Faro S.,
RA   Ferguson D., Ferreira P., Fisher S., FitzGerald M., Foley K., Foley C.,
RA   Franke A., Friedrich D., Gage D., Garber M., Gearin G., Giannoukos G.,
RA   Goode T., Goyette A., Graham J., Grandbois E., Gyaltsen K., Hafez N.,
RA   Hagopian D., Hagos B., Hall J., Healy C., Hegarty R., Honan T., Horn A.,
RA   Houde N., Hughes L., Hunnicutt L., Husby M., Jester B., Jones C., Kamat A.,
RA   Kanga B., Kells C., Khazanovich D., Kieu A.C., Kisner P., Kumar M.,
RA   Lance K., Landers T., Lara M., Lee W., Leger J.-P., Lennon N., Leuper L.,
RA   LeVine S., Liu J., Liu X., Lokyitsang Y., Lokyitsang T., Lui A.,
RA   Macdonald J., Major J., Marabella R., Maru K., Matthews C., McDonough S.,
RA   Mehta T., Meldrim J., Melnikov A., Meneus L., Mihalev A., Mihova T.,
RA   Miller K., Mittelman R., Mlenga V., Mulrain L., Munson G., Navidi A.,
RA   Naylor J., Nguyen T., Nguyen N., Nguyen C., Nguyen T., Nicol R., Norbu N.,
RA   Norbu C., Novod N., Nyima T., Olandt P., O'Neill B., O'Neill K., Osman S.,
RA   Oyono L., Patti C., Perrin D., Phunkhang P., Pierre F., Priest M.,
RA   Rachupka A., Raghuraman S., Rameau R., Ray V., Raymond C., Rege F.,
RA   Rise C., Rogers J., Rogov P., Sahalie J., Settipalli S., Sharpe T.,
RA   Shea T., Sheehan M., Sherpa N., Shi J., Shih D., Sloan J., Smith C.,
RA   Sparrow T., Stalker J., Stange-Thomann N., Stavropoulos S., Stone C.,
RA   Stone S., Sykes S., Tchuinga P., Tenzing P., Tesfaye S., Thoulutsang D.,
RA   Thoulutsang Y., Topham K., Topping I., Tsamla T., Vassiliev H.,
RA   Venkataraman V., Vo A., Wangchuk T., Wangdi T., Weiand M., Wilkinson J.,
RA   Wilson A., Yadav S., Yang S., Yang X., Young G., Yu Q., Zainoun J.,
RA   Zembek L., Zimmer A., Lander E.S.;
RT   "Genome sequence, comparative analysis and haplotype structure of the
RT   domestic dog.";
RL   Nature 438:803-819(2005).
SQ   SEQUENCE   621 AA;  70303 MW;  F6E2A46BA88D9462 CRC64;

  Query Match             100.0%;  Score 3403;  DB 58;  Length 621;
  Best Local Similarity   100.0%;  
  Matches  621;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAHIRGLWLPGCLVILFSLAHSQHVFLDPQQALSLLHRVRRANSGFLEELRKGNLERECV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAHIRGLWLPGCLVILFSLAHSQHVFLDPQQALSLLHRVRRANSGFLEELRKGNLERECV 60

Qy         61 EEQCNYEEAFEALESSTATDVFWSKYTACEPVRKPREKLVECLEGSCAEGLGMNYRGNVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EEQCNYEEAFEALESSTATDVFWSKYTACEPVRKPREKLVECLEGSCAEGLGMNYRGNVS 120

Qy        121 FTRSGIECQLWRSRYPHKPEINSTTHPGADLQENFCRNPDGSTTGPWCYTIDPTVRREEC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FTRSGIECQLWRSRYPHKPEINSTTHPGADLQENFCRNPDGSTTGPWCYTIDPTVRREEC 180

Qy        181 SISLCGQQGGVTVPLTPRSGGPTVNLSPPSEHCIPERGRYYQGRLAVTTHGSPCLAWASR 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SISLCGQQGGVTVPLTPRSGGPTVNLSPPSEHCIPERGRYYQGRLAVTTHGSPCLAWASR 240

Qy        241 QAKALSKDQDFNPAVPLVENFCRNPDGDEEGAWCYVSEEPGGFEYCDLDYCEEPVEEVGD 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QAKALSKDQDFNPAVPLVENFCRNPDGDEEGAWCYVSEEPGGFEYCDLDYCEEPVEEVGD 300

Qy        301 GLAEDQDTAIEGRTTAEEFQPFFNEKTFGAGEADCGLRPLFEKRSVKDKTEGELLESYID 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GLAEDQDTAIEGRTTAEEFQPFFNEKTFGAGEADCGLRPLFEKRSVKDKTEGELLESYID 360

Qy        361 GRIVEGWDAEIGLAPWQVMLFRKSPQELLCGASLISDRWVLTAAHCLLYPPWDKNFTEND 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GRIVEGWDAEIGLAPWQVMLFRKSPQELLCGASLISDRWVLTAAHCLLYPPWDKNFTEND 420

Qy        421 LLVRIGKHSRTRYERSIEKISMLEKIYIHPRYNWRENLDRDIALLKLKKPVNFSNYIHPV 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LLVRIGKHSRTRYERSIEKISMLEKIYIHPRYNWRENLDRDIALLKLKKPVNFSNYIHPV 480

Qy        481 CLPDRDTATRLLQAGYKGRVTGWGNLRETWTSSIGEVQPRVLQVVNLPIVDRQVCKASTR 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CLPDRDTATRLLQAGYKGRVTGWGNLRETWTSSIGEVQPRVLQVVNLPIVDRQVCKASTR 540

Qy        541 IRITDNMFCAGYKPNEGKRGDACEGDSGGPFVMKSPFNNRWYQMGIVSWGEGCDRDGKYG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 IRITDNMFCAGYKPNEGKRGDACEGDSGGPFVMKSPFNNRWYQMGIVSWGEGCDRDGKYG 600

Qy        601 FYTHVFRLKKWIQKVIEKSGG 621
              |||||||||||||||||||||
Db        601 FYTHVFRLKKWIQKVIEKSGG 621


And while Lindblad-Toh et al. fail to explicitly teach amino acids 1-41 corresponds to the propeptide of the canine clotting factor II, this was also known in the art (as further in claim 68). 
Indeed, before the effective filing date of the claimed invention, Thiagarajan et al. taught prothrombin (clotting factor II) comprises an amino acid leader sequence at the N-terminus, which contains a signal sequence and a propeptide sequence (Pg. 1, Col. 2, para. 1). Thiagarajan et al. further teaches prothrombin comprises a Gla domain, the kringle 1 and 2 domains, and the catalytic domain/serine proteases, from N-terminus to C-terminus (Pg. 2, paragraph bridging Col. 1-Col. 2). 
As shown in UniProtKB - E2RRM2 (E2RRM2_CANLF), see below, the Gla domain of a canine clotting factor II begins at position 42.

    PNG
    media_image2.png
    240
    1002
    media_image2.png
    Greyscale

Thus, based on the teachings of Thiagarajan et al., it is reasonable to interpret the leader sequence, which comes prior to the Gla domain, to constitute amino acid residues 1-41 (as in claim 68).
When taking with the teachings of Wadsworth et al., Korshidi et al., Cooper et al. and Gao et al., - wherein the combination teaches a method of treating diabetes in a canine, said method comprising administering an AAV vector comprising, inter alia, a polynucleotide comprising a sequence encoding a GLP-1 peptide and a canine clotting factor II propeptide- the skilled artisan would have had a reasonable expectation of success given that the canine clotting factor II propeptide, as evidenced by Thiagarajan et al. and UniProtKB - E2RRM2 (E2RRM2_CANLF), was known in the art.

                     Examiner’s Response to Applicant’s Arguments and Declaration 
Applicant argues:  The Examiner states, "The fact that Wadsworth discloses a multitude of effective combinations (GLP-1 and a heterologous leader sequence) does not render any particular formulation less obvious" (OA at page 12; emphasis added). However, Wadsworth fails to provide any evidence that any clotting factor leader peptide would be "effective." In fact, as Applicant pointed out in the previous response, the only results provided by Wadsworth that relate to substituting a native signal peptide with a clotting factor propeptide are shown in FIG. 14. As discussed at paragraph [0168] of Wadsworth, expression of a fusion protein with a FIX peptide resulted in no detectable amount of secreted GLP-1. Importantly, the Examiner has overlooked the fact that Wadsworth discloses that the combination of a clotting factor signal peptide (i.e., factor IX peptide) was not actually "effective." The rationale for selection of a clotting factor sequence is not established by the teachings of Wadsworth and, respectfully, Applicant submits that the Examiner has not considered this evidence. Further, if it is the case that the Examiner is relying on personal knowledge to identify heterologous leader sequences that would be "effective" (from the vast options provided in Wadsworth), Applicant respectfully requests that the Examiner provide an affidavit or declaration setting forth the specific factual statements and explanation to support the finding (see MPEP § 2144.02).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it is well settled that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. MPEP 2143.02 (II). The Courts have consistently held that conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
 To this end, Applicant’s reliance on Wadsworth’s hFIX not showing any “detectable amount” as proof of unpredictability is misplaced. This is because Wadsworth specifically teaches the human Factor IX (hFIX) construct did not secrete detectable amounts of GLP-1 from C2C12 muscle cells. Wadsworth did not, as implied by Applicant’s argument, indicate that hFIX was ineffective in secreting GLP-1 in all cells. Notably, none of the claims require secretion in a specific cell type. 
Furthermore, in Prior Art Rejection 1, Examiner specifically stated that it would have been obvious to substitute the hFIX leader sequence in Wadsworth because Khorshidi observed both an increase in transcription and secretion efficiency when using leader sequences derived from porcine and human prothrombins when compared to the hFIX leader sequence. Given these teachings, a degree of predictability of success is present. 
Applicant argues: Wadsworth identifies a multitude of heterologous leader sequences. In particular, paragraph [0021] discloses that heterologous signal sequences "include a signal sequence derived from a secreted protein other than GLP-1, such as a cytokine, a clotting factor, an immunoglobulin, a secretory enzyme or a hormone (including the pituitary adenylate
cyclase activating polypeptide (PACAP)/glucagon superfamily) and a serum protein"
(paragraph [0075]). This passage includes "clotting factor" among a list of families or
categories of proteins that each include multitudes of proteins having signal sequences. It
is not clear that one of ordinary skill would select a "clotting factor" propeptide, nevermind a thrombin propeptide, based on this list of possibilities. Instead, the Examiner's selection of a "clotting factor" "is closer to the prohibited throwing of 'metaphorical darts at a board' than the permitted trying of a 'finite number of identified, predictable solutions."
In Response: Applicant’s arguments have been fully confirmed, but are not found persuasive. This is because MPEP 2144  (II) (4) (a) states “….it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962) (emphasis in original).” To this point, Examiner cites Palta et al. (Indian J Anaesth. 2014 Sep-Oct; 58(5): 515–523. , attached herewith) who teach about 20 clotting factors (Table 3). Thus, Examiner is not persuaded that one of ordinary skill in the art would not have been readily able to envisage each member of the genus of clotting factor signal sequences. 
Applicant argues: In the Rule 132 Declaration provided herewith, Dr. Christian Hinderer attests that "there is no degree of predictability that can be gleaned from [Wadsworth]." (Declaration at paragraph 9). 
At para. 9, Declarant Hinderer disagrees with the Examiner's reliance on Wadsworth to suggest that any leader peptide, and in particular one from a clotting factor, would be effective to improve production of GLP-1. Continuing, Declarant notes that Wadsworth sole findings from use of a clotting factor leader sequence (a factor IX leader sequence) resulted in no detectable amounts of secreted GLP-1. In view of these findings, Wadsworth fails to demonstrate that the use of a clotting factor leader peptide to improve GLP-1 production would be effective or suggest that a replacement strategy utilizing a clotting factor leader sequence would yield predictable results.
In Response: Arguments drawn to the hFIX of Wadsworth have already been addressed. See above. With respect to Declarant’s argument regarding the improvement of GLP-1 production, this is a misreading of Examiner’s position. The Examiner did not state that any leader peptide cited in Wadsworth would “improve” the production of GLP-1. Rather, the function of the leader sequence described in Wadsworth is to secrete GLP-1 (see para. 168 of Wadsworth). Arguments drawn to predictable results are addressed above.
Applicant argues:  Applicant maintains that one of skill in the art would not be motivated to look to Khorshidi, a publication that teaches modifying expression of factor IX, and not GLP-1. Moreover, assuming, arguendo, that the person of skill would look to Khorshidi, the
teachings of Khorshidi, in combination with Wadsworth, do not lead the person of skill to
select the use of a thrombin leader in combination with GLP-1. Khorshidi teaches that
replacing the native factor IX signal sequence with a porcine thrombin or human
thrombin signal peptide increased transcription or secretion of factor IX, as compared to
a construct with the native factor IX signal peptide. Their findings do not suggest that
replacing a native signal peptide of any other protein with a human or porcine thrombin
sequence would result in increased expression. Khorshidi have merely stated that combining a heterologous leader peptide can be useful to improve production of a protein. In other words, a "possibility" exists.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, Khorshidi need not have taught GLP-1 as this is taught in Wadsworth. With respect to Applicant’s argument that Khorshidi et al. only teaches a possibly exists, it is well settled that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. MPEP 2143.02 (II).
Under ‘Discussion’, Khorshidi specifically states that in applications in which secretion of the transgene product is aimed, accumulation of the expressed protein within the secretory compartments, is a major hindrance. In fact, Khorshidi specifically notes that they previously observed the accumulation of the expressed hFIX inside the recombinant mammalian cells, when its native signal peptide was applied. This was in contrast to the high level of secretion when using either prothrombin derived signal peptide. Continuing, Khorshidi reasons that 
the higher hydrophobicities of the pProt and hProt than that of the hFIX, demonstrated in the in silico analysis, and the relatively higher secretion efficiencies of the two prothrombin derived signal peptides is in agreement with the results reported by Hatsuzawa et al. who demonstrated that, for a signal peptide to be recognized by SRP [Signal Recognition Particle], total hydrophobicity is an important factor rather than the length of H-region. Khorshidi also cites Bird et al. who suggested that the efficiency of a protein translocation is related to hydrophobicity degree of the corresponding signal peptide. Also cited in Khorshidi is Zhang et al. who observed up to 3.5 fold enhancement in secretion level of IL-2 through increasing the hydrophobicity of the h-region and the basicity of the N-region of signal peptide.
In sum, Khorshidi makes clear that the improvement in secretion is less about the protein to be secreted and more about the hydrophobicity of the signal peptides.  
Applicant argues: This interpretation is attested to by Dr. Hinderer in his declaration. Dr. Hinderer attests that "Khorshidi suggests what is understood to be the current
state of the art, i.e., that there is a possibility of improving expression and/or
secretion of a protein of interest by replacing the native leader peptide with a
sequence from another protein". Declaration at paragraph 5. Further, as stated by
Dr. Hinderer, "Khorshidi's findings do not render predictable the expression of
other proteins of interest". Declaration at paragraph 10.
In Response: Declarant’s arguments have been fully considered, but are not found persuasive. First, Examiner disagrees with Declarant’s summary of what is taught in Khorshidi. Indeed, the final paragraph of Khorshidi states: 

In conclusion, our findings confirmed that the coding region of a heterologous leader peptide can effect both transcription and post-transcriptional processes. Moreover, features such as mRNA secondary structure, signal peptide hydrophobicity and processing efficiency and its combination with propeptide, play important roles in the expression efficiency of the target protein. The presented results are from transient expression state, which indicates in possibility of a leader peptide replacement approach for improvement of the secretion efficiency of a protein of interest. A considerable number of cells within the examined cell-pools were not transfected that could effect on the final expression output. Therefore, next step to this work is to examine the constructed plasmids in stable transfection state, in which further optimization of the culture media as well as growth conditions would be necessary to achieve an efficient expression of hFIX.
In view of the cited paragraph above, Examiner disagrees with Declarant’s statement that Khorshidi suggests what is understood to be the current state of the art, as Khorshidi specifically includes our findings confirmed. Moreover, it is reiterated that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. MPEP 2143.02 (II).   
Applicant argues: Furthermore, the studies described in this reference deal only with production of human factor IX via transient expression. There is no suggestion that the approach is predictable, i.e., that a clotting factor peptide, or even a thrombin leader sequence, is suitable to improve expression or secretion of any protein of interest. Indeed, as mentioned above, the sole evidence presented by Wadsworth with respect to a "clotting factor" leader sequence (FIX) suggests that this is not the case since no GLP-1 secretion was detected from a construct with the clotting factor leader peptide (FIG. 14).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Arguments drawn to predictability have been addressed above.
The MPEP is clear with respect to obviousness,  "Even if a reference discloses an inoperative device, it is prior art for all that it teaches." Beckman Instrumentsv.LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989). Therefore, "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). Thus, Wadsworth’s finding of hFIX not secreting a detectable amount is immaterial in an obviousness rejection. It is further immaterial to the present rejection as Examiner has cited Khorshidi for teaching a prothrombin leader sequence. 
Applicant argues: In studies using human parathyroid hormone (PTH), "a thrombin leader sequence was not effective to improve production of a secreted PTH protein." Declaration at paragraph 8.
At para. 8, Declarant states that since filing of this application, we have utilized thrombin leader sequences in attempts to improve delivery of other proteins of interest. FIG. SI provided herewith shows results from replacing the native signal peptide of parathyroid hormone (PTH) fusion protein with a thrombin signal peptide. In contrast to our findings with respect to GLP-1, a thrombin leader sequence was not effective to improve production of a secreted PTH protein. The levels of protein detected for the constructs having the native leader sequence and the heterologous thrombin sequence were not statistically different. 
In Response: Declarant’s arguments have been fully considered, but are not found persuasive. First,  Declarant indicates that they have utilized thrombin leader sequences to improve delivery of other proteins of interest; however, Declarant only provides results of one protein. Nevertheless, Examiner maintains that the claimed rejection is made obvious by the cited art.  Wadsworth teaches a nucleic acid encoding a GLP-1 peptide linked to a heterologous signal sequence, such as a leader sequence derived from a clotting factor. Compared to the native hFIX leader sequence, Khorshidi observed an increase in secretion and expression when using human and porcine prothrombin leader sequence. The reason to modify Wadsworth et al. with Khorshidi is for the observance of the same benefit.  A reasonable expectation of success is present for the reasons set forth above. 
Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632